 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 270 
In the House of Representatives, U. S.,

July 21, 2009
 
RESOLUTION 
Recognizing the establishment of Hunters for the Hungry programs across the United States and the contributions of those programs efforts to decrease hunger and help feed those in need. 
 
 
Whereas Hunters for the Hungry programs are cooperative efforts among hunters, sportsmen’s associations, meat processors, State meat inspectors, and hunger relief organizations to help feed those in need;  
Whereas during the past three years Hunters for the Hungry programs have brought hundreds of thousands of pounds of venison to homeless shelters, soup kitchens, and food banks;  
Whereas each year donations have multiplied as Hunters for the Hungry programs continue to feed those in need; and  
Whereas 45 States have a Hunters for the Hungry program: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the cooperative efforts of hunters, sportsmen’s associations, meat processors, State meat inspectors, and hunger relief organizations to establish Hunters for the Hungry programs across the United States; and  
(2)recognizes the contributions of Hunters for the Hungry programs to efforts to decrease hunger and help feed those in need.  
 
Lorraine C. Miller,Clerk.
